     Case 2:20-cv-00195-JAM-CKD Document 30 Filed 05/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THOMAS SCHMITZ, et al.,                               Case No. 2:20-cv-00195-JAM-CKD (PS)
12
                                           Plaintiffs, ORDER GRANTING DEFENDANTS’
13                                                     MOTION TO REDACT PROOFS OF
                    v.                                 SERVICE
14

15   A. ASMAN, et al.,
16                                       Defendants.
17

18          Defendants Asman, Bradley, Brunkhorst, Burns, and Lizarraga (“Defendants”) move to

19   redact their home addresses from the proofs of service previously filed with the Court (ECF No.

20   13 at 14, 16; ECF No. 15; ECF No. 16).

21          After full consideration, and good cause appearing, the Court grants Defendants’ motion.

22   Defendants are peace officers, and disclosure of their home addresses violates the public policy of

23   confidentiality, and jeopardizes Defendants’ safety and security. Hackett v. Superior Court, 13

24   Cal.App.4th 96, 100 (1993); Foltz v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1135 (9th

25   Cir. 2003). Further, defendants have represented that they contacted the plaintiffs who have no

26   objection to this request.

27   ////

28   ////

                                                       1
     Case 2:20-cv-00195-JAM-CKD Document 30 Filed 05/29/20 Page 2 of 2

 1        The Clerk is instructed to redact Defendants’ addresses from following proofs of service:

 2   Docket No. 13 at pages 14 and 16, Docket No. 15, and Docket No. 16.

 3

 4        IT IS SO ORDERED.

 5
     Dated: May 29, 2020
 6                                                  _____________________________________
 7                                                  CAROLYN K. DELANEY
                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    2
